In the

    United States Court of Appeals
                For the Seventh Circuit
No. 16‐1112

NASSUMA FOMBA JABATEH,
                                                         Petitioner,

                                v.


LORETTA E. LYNCH, Attorney
General of the United States,
                                                        Respondent.

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A099‐075‐385


  ARGUED SEPTEMBER 13, 2016 — DECIDED JANUARY 5, 2017


   Before BAUER, KANNE, and HAMILTON, Circuit Judges.
   BAUER, Circuit Judge.  Petitioner Nassuma Fomba Jabateh,
a native and citizen of Liberia, filed a petition with this Court
seeking  to  vacate  an  order  from  the  Board  of  Immigration
Appeals that denied his applications for asylum and withhold‐
ing of removal under 8 U.S.C. § 1231(b)(3) and the Convention
Against Torture, 8 C.F.R. § 1208.16(c). Petitioner’s applications
were  denied  on  the  basis  that  he  had  provided  material
2                                                        No. 16‐1112

support to the Tier III terrorist organization Liberians United
for  Reconciliation  and  Democracy,  and  thus  was  rendered
ineligible  for  any  form  of  relief.  Alternatively,  the  BIA  also
denied his applications on the merits. Further, the BIA denied
Petitioner’s  request  for  deferral  of  removal  under  CAT,
because he failed to show that it was more likely than not he
would  be  tortured  if  returned  to  Liberia,  and  Petitioner
challenges  that  conclusion.  Last,  Petitioner  seeks  review  of
the BIA’s conclusion that it was jurisdictionally barred from
reviewing his application for an adjustment of status. For the
reasons that follow, we affirm the BIA’s decision.
                       I.  BACKGROUND
    A. Factual Background
    A civil war engulfed Liberia from 1989 to 1997, claiming the
lives  of  200,000  people  and  displacing  a  million  others  into
refugee camps in neighboring countries. A government official
named  Charles  Taylor  led  a  band  of  rebels  known  as  the
National  Patriotic  Front  in  invading  Liberia  from  the  Ivory
Coast at the outset of the war. On July 14, 1989, Taylor’s rebels
attacked  Petitioner’s  hometown  of  Barkedu  and  massacred
fifty‐eight Mandingo Muslims, including Petitioner’s brother,
Abu  Jabateh.  On  this  same  date,  Petitioner  was  exiled  to
Guinea, where he stayed until 2003. The war ended in 1997
with  a  peace  agreement  and  the  election  of  Taylor  to  the
presidency.
    In  July  1999,  Liberian  exiles  formed  the  military  and
political organization Liberians United for Reconciliation and
Democracy in response to dissatisfaction with the implementa‐
tion of the 1997 peace agreement. LURD consisted mostly of
No. 16‐1112                                                       3

Mandingos and Krahns, ethnic groups from northern Liberia
that fought Taylor during the civil war. The group’s primary
objective  was  to  remove  Taylor  from  office.  LURD’s  leader
was Sekou Conneh, a former Guinean tax collector with close
connections to the group’s financial backers and the president
of Guinea.
    In  mid‐2000,  a  civil  war  once  again  erupted  in  Liberia.
LURD  launched  military  operations  from  across  the  border
in Guinea in order to unseat Taylor. The war had a religious
undertone  in  that  LURD  forces  were  largely  Mandingo
Muslims, while government troops were mostly animists and
Christians. LURD forces failed to  stop criminal behavior  by
insurgents,  such  as  raping  and  looting.  The  forces  raped  a
young  woman  in  front  of  her  husband  and  children  after
she  was  accused  of  supporting  the  government.  They  also
reportedly  abducted  Liberian  refugees  in  Sierra  Leone  and
forced them to haul weapons and goods under threat of injury
or  death.  Those  who  complained  of  exhaustion,  thirst,  or
hunger were shot and left to bleed to death.
    While  Petitioner  lived  in  Guinea,  he  became  close  with
Conneh,  the  head  of  LURD.  Conneh  asked  Petitioner  to
interpret for him at doctor appointments and social activities
because Petitioner spoke French. Petitioner would sometimes
receive  monetary  compensation  for  his  services,  which  he
provided to Conneh. He acknowledges that he was aware of
LURD’s  status  as  an  armed  insurgent  group,  and  that  the
group was connected in some way to the Guinean government.
After  returning  to  Liberia in 2003, Petitioner had no further
contact  with  Conneh.  That  same  year,  representatives  from
Taylor’s  government,  LURD,  and  a  second  insurgent  group
4                                                     No. 16‐1112

negotiated  a  peace  treaty,  which  became  effective  on
August 18, 2003. This treaty gave LURD control over several
governmental  departments;  Taylor  resigned  his  post  as
president and was exiled in Nigeria. 
   In  September  2003,  Petitioner  was  appointed  to  serve  as
Liberia’s  Director  of  the  Bureau  of  National  Procurement;
several subordinate employees resigned because they did not
wish to work for a Mandingo Muslim. In addition, he received
anonymous phone calls in which the callers threatened to do
everything possible to remove him from his position. 
    Most alarmingly, Petitioner’s home was burned down by
a large mob as part of a tribal and religious land dispute in
October 2004. The mob was largely comprised of members of
Taylor’s dissolved National Patriotic Front. Petitioner claims
that  the  homes  of  several  other  Mandingo  Muslim  govern‐
ment officials also were burned down on the same day, and
Petitioner  believed  that  they  were  targeted  because  of  their
status  as  Mandingo  Muslims.  Sometime  later,  Petitioner’s
office was raided and computers were stolen. 
    Petitioner entered the United States on May 7, 2005, on an
A‐2 visa, a nonimmigrant visa that allows foreign officials to
enter the country to engage in official duties or activities on
behalf  of their national government.  Petitioner  continued to
serve as director of National Procurement. The purpose of his
visit  was  to  arrange  for  the  purchase  of  stationery,  office
furniture, and equipment.
No. 16‐1112                                                           5

   B. Procedural Background
     A  month  after  his  arrival,  Petitioner  filed  an  affirmative
application  for  asylum.  Petitioner  contended  that  he  was
eligible  for  asylum  and  withholding  of  removal  because  he
suffered  past  persecution  and  fears  future  persecution  on
account  of  his  status  as  a  Mandingo  Muslim,  as  well  as  his
political  opinion  and  membership  in  a  particular  social
group—“Mandingo Muslims who are governmental officials.”
He  also  contended  that  he  was  eligible  for  CAT  protection
because it was more likely than not that he would be subjected
to  torture  with  the  consent  or  acquiescence  of  the  Liberian
government.  
    On May 23, 2008, an asylum officer found no basis to grant
Petitioner’s application, and referred his case to Immigration
Court. DHS issued a Notice to Appear to Petitioner, charging
him with removability under 8 U.S.C. § 1227(a)(1)(C)(i), as an
alien who failed to maintain nonimmigrant status. Petitioner
conceded his removability.
    On July 16, 2009, Petitioner applied for an adjustment of his
immigration  status,  pursuant  to  §  13  of  the  Act  of  Septem‐
ber 11, 1957, now codified at 8 U.S.C. § 1255b. An adjustment
under § 13 is available to an alien who, having been admitted
under §§ 101(a)(15)(A)(i) or (ii) or 101(a)(15)(G)(i) or (ii) of the
INA, has performed diplomatic or semi‐diplomatic duties, can
establish compelling reasons why he or she is unable to return
to the country that accredited them as a diplomat, and whose
adjustment  of  status  is  in  the  national  interest.  See  8  C.F.R.
§  245.3.  Petitioner’s  counsel  requested  that  the  Immigration
Judge either terminate the proceedings to allow the adjudica‐
6                                                       No. 16‐1112

tion of the petition before the U.S. Citizenship and Immigration
Services,  or  set  a  hearing  date  at  which  point  the  IJ  could
consider the adjustment application on the merits prior to his
other applications for relief. The government opposed termina‐
tion, so the IJ scheduled a hearing.
     The IJ conducted the hearing on May 6, 2011, during which
Petitioner testified in support of his applications for relief. At
the close of Petitioner’s testimony, the IJ asked the government
if it would be willing to terminate the case without prejudice
to permit the USCIS to adjudicate Petitioner’s application for
adjustment  of  status.  The  government  contended  that  Peti‐
tioner  was  ineligible  for  such  an  adjustment  because  he
provided material support to LURD. The IJ continued the case
and  ordered  briefing  from  both  parties  on  the  issue,  and
offered Petitioner’s counsel an opportunity to file the adjust‐
ment application with USCIS. 
    At the next hearing on April 6, 2012, Petitioner’s counsel
informed  the  IJ  that  Petitioner  had  not  yet  received  a  final
decision  on  his  adjustment  application.  The  government
anticipated that USCIS would recommend a denial, which it
did on April 17, 2012, finding that the record was insufficient
to  conclude  that  Petitioner  performed  diplomatic  or  semi‐
diplomatic  duties  as  required  by  law.  Petitioner’s  counsel
agreed not to renew the adjustment application before the IJ,
and  instead,  to  defer  an  appeal  of  the  decision  to  the  BIA,
rather  than  appeal  to  the  USCIS  Administrative  Appeals
Office. 
    The IJ found that Petitioner’s “sporadic, typically unpaid”
interpretation services for Conneh did not constitute material
No. 16‐1112                                                          7

support;  nonetheless,  the  IJ  denied  Petitioner’s  applications
for asylum and withholding of removal, finding that Petitioner
failed  to  prove  past  persecution  or  a  well‐founded  fear  of
future  persecution  on  a  protected  ground  if  he  returned  to
Liberia. 
    Regarding  Petitioner’s  application  for  withholding  of
removal  under  CAT,  the  IJ  found  that  Petitioner  had  not
demonstrated that it was “more likely than not” that he would
be tortured. Thus, the IJ denied all of Petitioner’s applications
for relief and ordered him removed. Finally, the IJ found that
Petitioner  met  the  statutory  requirements  for  second  stage
voluntary departure under § 240B of the INA, and granted him
60 days to depart the United States, subject to certain condi‐
tions. 
    Both  the  government  and  Petitioner  appealed  the  IJ’s
decision to the BIA. The government challenged the IJ’s grant
of  voluntary  departure,  as  well  as  the  determination  that
Petitioner  had  not  provided  material  support  to  a  terrorist
organization. Petitioner challenged the denial of his applica‐
tions  for  asylum,  withholding  of  removal,  and  protection
under CAT. He also challenged the IJ’s refusal to consider his
application for adjustment of status. 
    First, the BIA disagreed with the IJ on the applicability of
the material support bar, finding that the interpretive services
provided by Petitioner to Conneh constituted material support.
Therefore, the BIA determined that Petitioner was ineligible for
asylum or withholding of removal under the INA and CAT.
As  a  result,  Petitioner’s  only  possible  relief  was  deferral  of
8                                                       No. 16‐1112

removal under CAT, for which the BIA found that Petitioner
failed to qualify.
    Alternatively, the BIA affirmed the IJ’s ruling on the merits
of  the  asylum  and  withholding  of  removal  applications,
finding that he had failed to prove both past persecution due
to  a  protected  ground  and  a  well‐founded  fear  of  future
persecution. In addition, the BIA concluded that neither the IJ
nor  the  BIA  had  jurisdiction  to  consider  Petitioner’s  §  13
application  for  adjustment  of  status,  as  USCIS  retained
exclusive jurisdiction over such applications. 
    Last,  the  BIA found that while  Petitioner  was statutorily
eligible  for  voluntary  departure,  he  had  failed  to  meet  the
conditions set forth by the IJ, and therefore the BIA refused to
reinstate  the  voluntary  departure  period.  Petitioner  now
appeals the BIA’s decision.    
                        II.  DISCUSSION
     Petitioner  raises  several  arguments  on  appeal.  First,  he
contends that both the IJ and BIA erred in refusing to consider
his § 13 application for adjustment. Next, he argues that the
BIA erred in determining that he provided material support to
a  terrorist  organization.  In  addition,  he  contends  that  he  is
entitled to protection under CAT. He also challenges the BIA’s
conclusion that he failed to demonstrate both past and future
persecution. Finally, he argues that the BIA erred in affirming
certain adverse credibility determinations made by the IJ.
   “[W]e review the IJ’s decision wherever the Board has not
supplanted  it  with  its  own  rationale;  where  the  Board  has
spoken, we review its opinion.” Sarhan v. Holder, 658 F.3d 649,
No. 16‐1112                                                         9

653  (7th  Cir.  2011)  (citation  omitted).  “Where  …  the  Board
relies on the findings of the IJ but adds its own analysis, we
review  the  IJ’s  decision  as  supplemented  by  the  Board’s
additional reasoning.” Yi Xian Chen v. Holder, 705 F.3d 624, 628
(7th Cir. 2013) (internal citation omitted). We review agency
findings of fact for “substantial evidence” and may reverse the
IJ’s  determinations  “only  if  we  determine  that  the  evidence
compels a different result.” Abraham v. Holder, 647 F.3d 626, 632
(7th Cir. 2011) (emphasis added) (citing Balogun v. Ashcroft, 374
F.3d  492,  498  (7th  Cir.  2004)).  We  review  the  BIA’s  legal
conclusions  de  novo,  and  “owe  the  Board  deference  in  its
interpretation  of  the  INA.”  Duron‐Ortiz  v.  Holder,  698  F.3d
523, 526 (7th Cir. 2012) (citation omitted). “Thus, we are not at
liberty to overturn the Board’s determination simply because
we  would  have  decided  the  case  differently.”  Bueso‐Avila  v.
Holder, 663 F.3d 934, 937 (7th Cir. 2011) (quotation marks and
citation omitted).
   A. Section 13 Application for Adjustment of Status
    Petitioner first argues that the IJ and BIA erred in refusing
to  consider  his  §  13  application  for  adjustment.  The  BIA
concluded  that  it  and  the  IJ  had  no  jurisdiction  to  consider
Petitioner’s § 13 application because no regulation or statute
explicitly  provided  such  authority.  While  this  is  a  matter  of
first impression for this circuit, the text of the relevant regula‐
tions and statutes provides a useful starting point in resolving
the issue.
   As explained above, an adjustment under § 13 is limited to
an  alien  admitted  under  §§  101(a)(15)(A)(i)  or  (ii)  or
101(a)(15)(G)(i) or (ii) of the INA, who has performed diplo‐
10                                                        No. 16‐1112

matic  or  semi‐diplomatic  duties,  can  establish  compelling
reasons why he or she is unable to return to the country that
accredited them as a diplomat, and whose adjustment of status
is  in  the  national  interest.  See  8  C.F.R.  §  245.3.  Here,  USCIS
determined that Petitioner failed to demonstrate that he had
performed diplomatic or semi‐diplomatic duties. Rather than
appeal to the USCIS AAO, Petitioner sought review before the
BIA.
    Petitioner  argues  that  under  8  C.F.R.  §  1245.2(a)(1)(i),  he
should have been able to renew his application before the IJ
and the BIA because the IJ has exclusive jurisdiction over any
application for adjustment of status. However, the regulation
that  Petitioner  relies  upon  is  applicable  only  to  adjustment
applications filed pursuant to INA § 245, see 8 U.S.C. § 1255,
not adjustment applications filed pursuant to § 13, see 8 U.S.C.
§  1255b.  The  flaw  in  Petitioner’s  argument  is  his  failure  to
recognize the distinct administrative process in place for § 13
applications. 
    8 C.F.R. § 245.3 directs § 13 applicants to file their applica‐
tions with the “director having jurisdiction over the applicant’s
place of residence.” The term “director”, as defined in 8 C.F.R.
§ 1.2, refers to a district director for USCIS. See Matter of Sesay,
25 I&N Dec. 431, 432 n.1 (BIA 2011) (noting that USCIS has
authority  to  adjudicate  adjustment  of  status  applications);
USCIS Adjudicator’s Field Manual 23.10(c); see also Chien‐Shih
Wang v. Att’y Gen. of United States, 823 F.2d 1273, 1275 (8th Cir.
1987) (establishing that prior to the transfer of INS functions
from DOJ to DHS in 2003, § 13 applications were filed with the
INS district director). Therefore, it is clear from the text of the
No. 16‐1112                                                       11

regulation that the IJ does not have exclusive jurisdiction over
§ 13 applications.
    In  support  of  his  argument,  Petitioner  mistakenly  relies
upon  8  C.F.R.  §  1245.2,  which  describes  the  administrative
process for INA § 245 applications. Section 1245.2(a)(1)(i) states
that “[i]n the case of any alien who has been placed in deporta‐
tion proceedings or in removal proceedings (other than as an
arriving alien), the immigration judge hearing the proceeding
has  exclusive  jurisdiction  to  adjudicate  any  application  for
adjustment  of  status  the  alien  may  file.”  It  is  unclear  why
Petitioner  believes  this  regulation  should  supplant  the  one
specifically written to govern § 13 applications, but we decline
Petitioner’s invitation to do so. 
    Petitioner argues in the alternative that even if the IJ does
not  have  exclusive  jurisdiction  over  §  13  applications  in
removal  proceedings,  the  IJ  and  BIA  have  jurisdiction  to
review a renewed application in such proceedings. Petitioner
cites to the U.S. District Court for the District of Columbia’s
decision  in  Maalouf  v.  Wiemann,  654  F.  Supp.  2d  6  (D.D.C.
2009),  in  support  of  his  argument.  In  Maalouf,  the  court
declined to rule on an alien’s claim that the AAO violated the
Administrative Procedures Act in denying her § 13 application.
The court reasoned that the alien, who had since been placed
in removal proceedings, could renew her application before the
IJ  during  the  removal  proceedings,  and  could  appeal  an
unfavorable decision to the BIA. 654 F. Supp. 2d. at 9.
    We  note  that  appellate  jurisdiction  over  §  13  application
denials is within the purview of the AAO. See USCIS Adjudica‐
tor’s Field Manual 23.10(f)(4). Prior to the creation of the AAO,
12                                                      No. 16‐1112

applicants had the right to appeal to a regional commissioner
of the INS.  See, e.g., Matter of Aiyer, 18 I&N Dec. 98 (BIA 1981)
(§  13  application  appeal  decided  by  INS  Regional  Commis‐
sioner); Matter of Vargas, 14 I&N Dec. 354 (BIA 1973) (same).
Aside  from  the  statement  in  Maalouf,  we  cannot  find  any
support for Petitioner’s contention that appeals of § 13 applica‐
tions are within the purview of the IJ or BIA.
     In  our  view,  the  Maalouf  court  made  the  same  error  as
Petitioner  in  that  it  conflated  the  administrative  process  for
adjustment  applications  under  INA  §  245  with  that  of  §  13
applications.  The  two  federal  circuit  court  cases  that  the
Maalouf court relied upon for the proposition that an unsuc‐
cessful applicant for adjustment of status can renew his or her
application in immigration proceedings dealt with INA § 245
applications, rather than § 13 applications. See Pinho v. Gonza‐
les, 432 F.3d 193, 197 (3d Cir. 2005); Howell v. INS, 72 F.3d 288,
289 (2d Cir. 1995). This distinction is crucial. 
    Under 8 C.F.R. § 245.2(a)(5)(ii), an alien seeking adjustment
of status under INA § 245 has “the right to renew his or her
application in [removal] proceedings under 8 C.F.R. part 240.”
However,  8  C.F.R.  §  245.3,  the  regulation  relevant  to  §  13
applications, contains no such statement, and instead appli‐
cants are directed to appeal to the AAO, as described above.
Therefore,  in  our  view  the  administrative  process  for  §  13
applications  stands  in  stark  contrast  to  that  of  INA  §  245
applications. This makes sense, given the fact that § 13 is not
part of the codified INA. See Note, 8 U.S.C. § 1255b. Thus, we
are unpersuaded that Petitioner may renew his § 13 application
before the IJ or BIA.  
No. 16‐1112                                                         13

    The thrust of Petitioner’s argument is that the BIA and IJ
may exercise jurisdiction over § 13 applications barring any
statutory  language  expressly  forbidding  it.  But  this  line  of
argument has been foreclosed by the Supreme Court, which
found  that  “the  BIA  is  simply  a  regulatory  creature  of  the
Attorney  General,  to  which  he  has  delegated  much  of  his
authority under the applicable statutes.” INS v. Doherty, 502
U.S. 314, 327 (1992). The Court held that the Attorney General
“is the final administrative authority in construing the regula‐
tions,  and  in  deciding  questions  under  them.”  Id.;  see  also  8
C.F.R. § 1003.1(d)(1) (“The Board shall function as an appellate
body charged with the review of those administrative adjudi‐
cations  under  the  Act  that  the  Attorney  General  may  by
regulation assign to it.”); id. § 1003(d)(1)(i) (“The Board shall be
governed  by  the  provisions  and  limitations  prescribed  by
applicable law, regulations, and procedures, and by decisions
of the Attorney General[.]”). Petitioner’s argument that the IJ
and  BIA  possess  any  authority  not  expressly  precluded  by
statute is simply at odds with this clear admonishment from
the Court and the express language of the relevant regulations.
The  Attorney  General  has  spoken  unequivocally  on  this
issue—authority to review § 13 applications lies not with IJs or
the BIA, but rather with USCIS and its AAO. 
    Petitioner offers one final argument on this issue: that the
BIA’s failure to review his § 13 application violated his due
process  rights.  We  find  this  argument  unavailing.  We  have
held that an alien “does not have a due process right to seek
relief  from  removal  that  is  purely  discretionary,  such  as
adjustment  of  status,  because  he  has  no  protected  liberty
interest in obtaining such relief.” Cadavedo v. Lynch, 835 F.3d
14                                                        No. 16‐1112

779, 784 (7th Cir. 2016)(citation omitted). Further, we note that
according to the record before us, Petitioner never appealed his
application denial to the AAO. Where an applicant has failed
to avail himself of the administrative process available to him,
we  are  precluded  from  considering  the  argument.  Pjetri  v.
Gonzales, 468 F.3d 478, 481 (7th Cir. 2006). Accordingly, we find
that  the  BIA  and  IJ  did  not  err  in  refusing  to  consider  Peti‐
tioner’s § 13 application for adjustment.
     B. Material Support Bar
    Petitioner  next  argues that the BIA erred  in  determining
that he provided material support to a terrorist organization.
A  portion  of  the  INA  provides  that  any  alien  who  has  “en‐
gaged in a terrorist activity” is ineligible for admission into the
United  States.  8  U.S.C.  §  1182(a)(3)(B)(i)(I).  These  aliens  are
precluded  from  several  forms  of  relief,  including  asylum,
withholding  of  removal,  and  CAT  protection  in  the  form  of
withholding.  See  Khan  v.  Holder,  766  F.3d  689,  698  (7th  Cir.
2014); see also 8 U.S.C. § 1158(b)(2)(A)(v) (stating, in effect, that
an alien who is inadmissible or deportable on terrorism‐related
grounds is ineligible for asylum); 8 U.S.C. § 1231(b)(3)(B)(iv)
(same  for  withholding  of  removal);  8  C.F.R.  §  1208.16(d)(2)
(same for withholding under CAT); But they remain eligible
for deferral of removal under CAT. See Khan, 766 F.3d at 698;
8  C.F.R.  §  1208.17(a)  (directing  that  aliens  eligible  for  CAT
protection  but  subject  to  terrorism‐related  bars  be  granted
deferral of removal). 
    Under the INA, terrorist activity is defined expansively to
include “commit[ting] an act that the actor knows, or reason‐
ably  should  know,  affords  material  support”  to  a  terrorist
No. 16‐1112                                                               15

organization. 8 U.S.C. § 1182(a)(3)(B)(iv)(VI). This is commonly
referred to as the “material support bar” to relief. The term
“material support” includes providing “a safe house, transpor‐
tation,  communications,  …  material  financial  benefit,  false
documentation  or  identification,  weapons  [  ],  explosives,  or
training[.]” Id.
    Terrorist organizations are divided into three tiers: Tier I
and II organizations are determined by the Secretary of State
and published in the Federal Register, while Tier III organiza‐
tions  are  any  others  that  engage  in  terrorist  activities.1  Id.
§ 1182(a)(3)(B)(vi). If an alien gave material support to a Tier I
or Tier II organization, he is barred from entry regardless of
whether he knew it was a terrorist organization. Compare id.
§ 1182(a)(3)(B)(iv)(VI)(cc), with (dd). However, if a  group is
in  Tier  3,  the  alien  has  an  opportunity  to  “demonstrate  by
clear  and  convincing  evidence  that  [he]  did  not  know,  and
should not reasonably have known, that the organization was a
terrorist  organization.”  §  1182(a)(3)(B)(iv)(VI)(dd).  This  is
known as the “knowledge exemption” to the material support
bar. See FH‐T v. Holder, 723 F.3d 833, 839 (7th Cir. 2013). 
     Here, both the IJ and BIA determined that LURD was a Tier
III terrorist organization. Neither party disputes this designa‐
tion. The BIA further determined that Petitioner’s provision of
interpreter  services  to  Conneh,  LURD’s  leader,  constituted
material  support  under  the  INA.  In  this  respect,  the  BIA’s
decision parted ways with that of the IJ. The BIA also found


1
     Unlike Tiers I and II, the government does not maintain a formal list of
organizations falling under Tier III.
16                                                        No. 16‐1112

that Petitioner failed to prove by clear and convincing evidence
that he did not know and should not have known that LURD
was a terrorist organization. Consequently, the BIA found that
the knowledge exemption did not apply to Petitioner. 
     On appeal, Petitioner does not challenge the BIA’s finding
regarding the knowledge exemption. Instead, he argues that
the  BIA  failed  to  give  deference  to  the  IJ’s  factual  and  legal
determinations. Although we are foreclosed from reviewing
the  BIA’s  factual  determinations  on  this  issue,  see  8  U.S.C.
§ 1158(b)(2)(D), we note in passing that the BIA credited the
IJ’s factual determinations, but simply came to a different legal
conclusion. Petitioner also challenges the BIA’s determination
that his interpreter services constitute material support under
the  INA.  The  government  contends  that  this  argument  is
also unreviewable because it is a factual challenge. However,
Petitioner  is  challenging  the  finding  that  his  actions  with
respect to LURD met the legal definition of “material support.”
Petitioner asserts a quintessential legal error, one which we are
entitled  to  consider.  See  Gutierrez  v.  Lynch,  834  F.3d  800,
804 (7th Cir. 2016) (“[W]e retain jurisdiction to review ques‐
tions  of  law  and  constitutional  claims[.]”);  see  also  8  U.S.C.
§  1252(a)(2)(D).  However,  this  is  as  much  traction  as  his
argument gets.
    Petitioner contends that the sporadic and infrequent nature
of  his  interpreter  services  to  a  LURD  member  for  medical
appointments and social errands renders his support beyond
the bounds of the material support statute because it occurred
outside the context of the group’s terrorism‐related activities.
Yet Petitioner acknowledges that under circuit precedent, an
individual may offer material support “even if [the] support is
No. 16‐1112                                                        17

confined  to  the  nonterrorist  activities  of  the  organization.”
Hussain v. Mukasey, 518 F.3d 534, 538 (7th Cir. 2008); see also
Khan, 766 F.3d at 698. We also note that “communications” is
a form of material support delineated in the statute. Petitioner
argues that his case is distinguishable from Hussain and Khan
because his support was unrelated to LURD.
    The  BIA  rejected  this  argument,  reasoning  that  terrorist
group  leaders  “often  use  social  activities  to  network,  to
promote  their  organization,  and  to  recruit  new  members  or
supporters.” The Hussain and Khan courts employed a similar
analysis in rejecting the petitioners’ argument that supporting
the  peaceful  arm  of  a  terrorist  group  could  not  constitute
material  support.  See  Hussain,  518  F.3d  at  538–39;  Khan,  766
F.3d at 698. This reasoning has equal force here. The statute
also  makes  clear  that  the  material  support  bar  prohibits
the  provision  of  material  support  not  only  to  a  terrorist
organization, but also “to any member of such an organiza‐
tion.” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd). Therefore, the fact
that Petitioner offered support to a LURD member rather than
the organization itself is immaterial. 
    We  note  that  the  Supreme  Court  has  taken  a  similarly
expansive  view  of  what  constitutes  material  support  in  the
context  of  the  criminal  statute  banning  material  support  to
foreign terrorist organizations, stating that “[m]aterial support
meant  to  promote  peaceable,  lawful  conduct  can  further
terrorism  by  foreign  groups  in  multiple  ways.”  Holder  v.
Humanitarian  Law  Project,  561  U.S.  1,  30  (2010)  (internal
quotation marks, alteration, and citation omitted). The Court
observed  that  terrorist  organizations  systematically  conceal
their activities behind charitable, social, and political fronts.  Id.
18                                                      No. 16‐1112

(citation omitted). “Indeed, some designated foreign terrorist
organizations  use  social  and  political  components  to  recruit
personnel  to  carry  out  terrorist  operations,  and  to  provide
support to criminal terrorists and their families in aid of such
operations.” Id.  at 30–31 (citation omitted). Accordingly,  the
Court found that “seemingly benign support” can constitute
unlawful material support. Id. at 36. 
    In light of circuit and Supreme Court precedent, we find no
error in the BIA’s conclusion that Petitioner provided material
support to LURD. This finding is fatal to Petitioner’s applica‐
tions  for  asylum  and  withholding  of  removal  under  both  8
U.S.C. § 1231(b)(3) and CAT. See Khan, 766 F.3d at 698. Conse‐
quently,  we  find  that  Petitioner  is  ineligible  for  asylum  and
withholding of removal. 
     C. Deferral of Removal under CAT
    Petitioner offers a threadbare assertion that, at a minimum,
he  is  entitled  to  deferral  of  removal  under  CAT.  The  BIA
denied  him  this  relief.  Although  we  have  determined  that
Petitioner is ineligible for asylum or withholding of removal,
we  may  still  determine  whether  Petitioner  is  entitled  to
deferral  of  removal  under  CAT.  See  id.;  see  also  8  C.F.R.
§ 1208.16(c)(4).
   “We review the denial of CAT protection under the highly
deferential substantial evidence test[.]” Rashiah v. Ashcroft, 388
F.3d 1126, 1131 (7th Cir. 2004) (citations omitted). We review
the entire record as a whole and reverse “only if the record
evidence  compels  a  contrary  conclusion.”  Lenjinac  v.  Holder,
780 F.3d 852, 855 (7th Cir. 2015) (emphasis added) (citations
omitted). In order to receive CAT protection, the Petitioner has
No. 16‐1112                                                          19

the burden to demonstrate that “it is more likely than not that
[the Petitioner] would be tortured if removed to [Liberia].” 8
C.F.R.  §  1208.16(c)(2).  “Torture  is  defined  as  the  intentional
infliction of severe pain or suffering for the purpose of coer‐
cion, punishment, or discrimination,” but it does not include
“lesser  forms  of  cruel,  inhuman  or  degrading  treatment  or
punishment,”  or  “suffering  inherent  to  lawful  sanctions
imposed for violating the law.” Borovsky v. Holder, 612 F.3d 917,
923 (7th Cir. 2010) (quoting 8 C.F.R. § 208.18) (quotation marks
omitted). In addition, CAT protection requires evidence that
the Petitioner will be tortured by the government, or with the
government’s acquiescence. Khan, 766 F.3d at 698. 
     Here, the BIA agreed with the IJ that the Petitioner did not
show that it is more likely than not that he would be tortured
if he was removed to Liberia, and therefore denied him relief.
Although neither the BIA nor the IJ provided a robust analysis
on this issue, we have no trouble concluding that their finding
is supported by substantial evidence. It is clear that Petitioner
simply  rested  on  the  evidence  he  offered  in  support  of  his
asylum and withholding of removal applications to prove that
he would be subjected to torture. The BIA noted that Petitioner
failed to submit any evidence that he was subjected to torture
in  the  past,  or  would  likely  be  subjected  to  it  should  he  be
returned to Liberia. The IJ similarly found that the evidence
submitted by Petitioner did not rise to the level of torture. 
    Importantly,  record  evidence  indicates  that  country
conditions have improved since the end of the civil war and its
aftermath. There is no indication that the government or its
agents have committed arbitrary or unlawful killings. The 2010
State Department Human Rights Report states that Mandingo
20                                                       No. 16‐1112

Muslims hold political office and have not been targeted with
violence.  In  short,  the  record  lacks  evidence  to  substantiate
Petitioner’s professed fear of torture. Therefore, we agree with
the BIA and the IJ’s conclusion that Petitioner has not met his
burden to establish eligibility for protection under CAT. As a
result, Petitioner is not entitled to deferral of removal.   
     D. Petitioner’s Remaining Arguments 
    We briefly turn to Petitioner’s remaining arguments on the
merits of his asylum and withholding of removal applications.
Specifically,  Petitioner  contends  that  the  BIA  erred  in  its
conclusion that he failed to demonstrate both past and future
persecution  in  support  of  his  asylum  and  withholding  of
removal applications. However, due to the applicability of the
material support bar as an alternative basis for finding ineligi‐
bility  for  asylum  and  withholding  of  removal,  we  need  not
delve further into this argument. See INS v. Bagamasbad, 429
U.S. 24, 25 (1976) (collecting cases) (“As a general rule courts
and agencies are not required to make findings on issues the
decision of which is unnecessary to the results they reach.”); see
also Achacoso‐Sanchez v. INS, 779 F.2d 1260, 1263 (7th Cir. 1985). 
    Similarly,  it  would  be  futile  to  analyze  Petitioner’s  argu‐
ment that the BIA erred in affirming the IJ’s adverse credibility
determinations.  The  adverse  credibility  determinations  go
toward  the  merit  of  Petitioner’s  asylum  and  withholding  of
removal applications. Therefore, any analysis regarding errors
in  the  BIA’s  adverse  credibility  determinations  would  be
purely academic. Furthermore, the adverse credibility determi‐
nations did not impact our finding that Petitioner had not met
his  burden of establishing  eligibility  for  deferral of removal
No. 16‐1112                                                    21

under  CAT.  The  denial  of  deferral  turned  on  the  lack  of
torture‐specific  evidence,  not  the  BIA’s  adverse  credibility
determinations. Accordingly, we decline to address Petitioner’s
remaining arguments. 
                     III.  CONCLUSION 
   For the foregoing reasons, Petitioner’s petition is DENIED
and the BIA’s decision is AFFIRMED.
22                                                 No. 16-1112

    HAMILTON, Circuit Judge, concurring in part and concur-
ring in the judgment. I agree that Jabateh’s petition should be
denied and that the Board lacked jurisdiction to review Jab-
ateh’s “section 13” application. See 8 U.S.C. § 1255b. I would
deny the rest of his petition on the merits. That would require
only a straightforward application of our deferential standard
of review to factual findings. Jabateh simply did not prove
that if he returns to Liberia, he faces persecution based on his
religion, ethnicity, or any other protected ground, or that he
faces a likelihood of torture. Deciding the case on these
grounds would avoid the difficult “material support of terror-
ism” issue. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)
(courts and agencies are generally not required to make find-
ings on issues not needed to support result).
    Since my colleagues reach the issue of “material support
of terrorism,” I should explain my disagreement with their
view and my agreement with the immigration judge. The oc-
casional translation services Jabateh provided during
Conneh’s medical appointments and a few unspecified social
occasions did not amount to “material support” of terrorism.
LURD qualifies as a so-called Tier III terrorist organization,
see 8 U.S.C. § 1182(a)(3)(B)(vi)(III), one not formally desig-
nated as such. I will assume for purposes of argument that
Jabateh’s translation services provided “support” to a mem-
ber of that organization. Through a chain of statutory defini-
tions, that translation support can amount to “terrorist activ-
ity.” See 8 U.S.C. § 1182(a)(3). I agree with the immigration
judge that Jabateh’s sporadic and largely unpaid “support” in
the form of personal translation for Conneh was not “mate-
rial.”
No. 16-1112                                                   23

    Aliens who have provided material support to a terrorist
organization or a member of a terrorist organization are not
eligible for important forms of immigration relief, including
asylum, withholding of removal, and protection under the
Convention Against Torture. See 8 U.S.C. § 1158(b)(2)(A)(v)
(ineligible for asylum); 8 U.S.C. § 1231(b)(3)(B)(iv) (ineligible
for withholding of removal); 8 C.F.R. § 1208.16(d)(2) (ineligi-
ble for withholding under Convention Against Torture); but
see 8 C.F.R. § 1208.17(a) (eligible for deferral of removal under
Convention Against Torture); Khan v. Holder, 766 F.3d 689, 698
(7th Cir. 2014) (eligible for deferral of removal under Conven-
tion Against Torture after showing “that the alien will be tor-
tured by the government or with its acquiescence”) (emphasis
in original).
    The Board’s and the majority’s broad construction of the
statutory phrase “material support” effectively reads “mate-
rial” out of the statute. It also fails to take account of the
broader structure of the Immigration and Nationality Act.
Under the broad reading we may well bar people we should
be welcoming to the United States, people who have managed
to escape some of the most chaotic and dangerous places in
the world.
    To begin with the statutory text, the critical language is
buried in 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(dd), which is a clause
of a definition of “engage in terrorist activity”:
       As used in this chapter, the term “engage in ter-
       rorist activity” means, in an individual capacity
       or as a member of an organization—to commit
       an act that the actor knows, or reasonably
       should know, affords material support, including
       a safe house, transportation, communications,
24                                                  No. 16-1112

       funds, transfer of funds or other material finan-
       cial benefit, false documentation or identifica-
       tion, weapons (including chemical, biological,
       or radiological weapons), explosives, or train-
       ing—to a terrorist organization described in [8
       U.S.C. § 1182(a)(3)(B)(vi)(III)], or to any member
       of such an organization, unless the actor can
       demonstrate by clear and convincing evidence
       that the actor did not know, and should not rea-
       sonably have known, that the organization was
       a terrorist organization.
Under this definition, a prohibited form of “support” for
Conneh, who was a member and leader of LURD, can amount
to support for terrorism—if it was “material support.”
    The Board and majority reason in essence that the statu-
tory list includes “communications” as a form of “material
support” and that translation between languages is a form of
communications, so Jabateh’s sporadic and largely unpaid
help for Conneh with translation at his medical appointments
amounted to material support for terrorism. Also, because the
support need not be tied directly to terrorist acts, Hussain v.
Mukasey, 518 F.3d 534, 538 (7th Cir. 2008), the Board and ma-
jority reason that supporting Conneh in his personal endeav-
ors meets the material support bar.
   This reasoning seems to me a little too mechanical and
sweeps too broadly. It loses sight of two key principles of stat-
utory interpretation: first, avoid interpretations that reduce
some statutory terms to surplusage (here, “material”), and
second, interpret statutory language with an eye toward its
broader statutory context and purpose. See, e.g., Williams v.
Taylor, 529 U.S. 362, 404 (2000); King v. Burwell, 576 U.S. —,—
No. 16-1112                                                      25

, 135 S. Ct. 2480, 2489 (2015); Antonin Scalia and Bryan A. Gar-
ner, Reading Law: The Interpretation of Legal Texts 167, 174
(2012) (“whole-text” and “surplusage” canons).
    “Material” is a common term in federal law. It conveys
some sense of both importance and relevance. For example,
misrepresentations or omissions concerning issuance, pur-
chase, or sale of securities may be unlawful if they are “mate-
rial” but not if they are immaterial. See, e.g., 15 U.S.C. §§ 77k
and 77l; 17 C.F.R. § 240.10b–5. Criminal fraud, such as in the
federal statutes on mail, wire, bank, and tax fraud and fraud
on the government, requires that the deception be “material.”
See Neder v. United States, 527 U.S. 1, 16, 22–25 (1999).
    The standard for materiality is not always high, but it does
exist. It calls for courts and agencies to distinguish the minor
from the material. In fraud cases, it requires that the deception
involve something that has “a natural tendency to influence”
or is “capable of influencing” the relevant decision. Id. at 16,
quoting United States v. Gaudin, 515 U.S. 506, 509 (1995), quot-
ing in turn Kungys v. United States, 485 U.S. 759, 770 (1988); see
also TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449
(1976) (“An omitted fact is material if there is a substantial
likelihood that a reasonable shareholder would consider it
important in deciding how to vote.”). In fraud cases, materi-
ality filters out the trivial or minor. See TSC Industries, 426 U.S.
at 463 (reversing summary judgment for plaintiff; omissions
not material, at least as a matter of law, so materiality pre-
sented factual dispute).
    In other statutory contexts, materiality requirements are
even more substantial. For instance, the False Claims Act uses
a similar definition of material: “having a natural tendency to
influence, or be capable of influencing, the payment or receipt
26                                                    No. 16-1112

of money or property.” 31 U.S.C. § 3729(b)(4). The Supreme
Court recently said that this “materiality standard is demand-
ing.” Universal Health Services, Inc. v. United States ex rel. Esco-
bar, 579 U.S. —, —, 136 S. Ct. 1989, 2003 (2016) (materiality
requirement not met when violation is “minor or insubstan-
tial”).
    In Universal Health Services, the Court also pointed out the
broader use of materiality in the common law. In tort law, a
matter is material only “(1) ‘[if] a reasonable man would at-
tach importance to [it] in determining his choice of action in
the transaction’; or (2) if the defendant knew or had reason to
know that the recipient of the representation attaches im-
portance to the specific matter ‘in determining his choice of
action,’ even though a reasonable person would not.” Id., cit-
ing Restatement (Second) of Torts § 538, at 80. Similarly, in
contract law, a common and important issue is whether a
party’s breach is “material,” which may excuse the other
party from further performance. See generally Restatement
(Second) of Contracts §§ 237 and 241; Canada Dry Corp. v. Nehi
Beverage Co., 723 F.2d 512, 517 & n.3 (7th Cir. 1983).
     Materiality also plays important roles in constitutional
law. For instance, the Fourteenth Amendment’s Due Process
Clause forbids prosecutors from failing to disclose “material”
exculpatory evidence. Brady v. Maryland, 373 U.S. 83, 87
(1964). Omitted evidence is “material” when it “creates a rea-
sonable doubt that did not otherwise exist.” United States v.
Agurs, 427 U.S. 97, 112 (finding no Brady violation, in part, be-
cause undisclosed evidence was not “material”); see also Har-
ris v. Thompson, 698 F.3d 609, 627–28 (7th Cir. 2012) (Brady
standard of materiality applies to compulsory process clause).
No. 16-1112                                                               27

   While the precise meaning of “material” depends on its
context, it always has the effect of raising the threshold of the
word it modifies. In all of these contexts, courts make clear
that the word must be reckoned with. In fact, when “material”
modifies a statutory term, it is often regarded as an express
“requirement.” See, e.g., United States v. Seidling, 737 F.3d
1155, 1158, 1160 (7th Cir. 2013) (discussing mail fraud statute’s
“materiality requirement” or “materiality element”).
    When the materiality requirement is absent from a statute,
the Supreme Court takes notice and enforces the unmodified
statutory term more literally.1 The Court has used this ap-
proach with the Immigration and Nationality Act itself. In
Kungys v. United States, the Court reviewed 8 U.S.C.
§ 1101(f)(6), which states that a person will not be considered
of good moral character if she has “given false testimony for
the purpose of obtaining benefits under this chapter.” The
Court held that the false testimony provision did not contain
an implicit materiality requirement:
        On its face, § 1101(f)(6) does not distinguish be-
        tween material and immaterial misrepresenta-
        tions. Literally read, it denominates a person to
        be of bad moral character on account of having
        given false testimony if he has told even the
        most immaterial of lies with the subjective in-
        tent of obtaining immigration or naturalization


    1 At times the Supreme Court has read an implicit materiality require-

ment into a statute that does not expressly contain one. For instance, when
a statute contains a term with a well-established meaning in the common
law, the Supreme Court turns to the history of the term to see if it contains
an implicit materiality requirement. See Neder, 527 U.S. at 20-23.
28                                                    No. 16-1112

       benefits. We think it means precisely what it
       says.
Kungys, 485 U.S. at 779–80. If the absence of the word “mate-
rial” has such a significant impact in the Immigration and
Naturalization Act, then its presence must mean something.
     This approach is further bolstered by the statute’s exam-
ples of material support, which are all activities that advance
the goals of terrorism. They include providing “a safe house,
transportation, communications, funds, transfer of funds or
other material financial benefit, false documentation or iden-
tification, weapons (including chemical, biological, or radio-
logical      weapons),          explosives,      or      training.”
§ 1182(a)(3)(B)(iv)(VI); see also Singh-Kaur v. Ashcroft, 385 F.3d
293, 304 (3d Cir. 2004) (Fisher, J., dissenting) (arguing that
“material” requires the support to be “relevant to the speci-
fied terrorist goal, terrorist persons, or terrorist organizations,
which in sum means that the support must be relevant to ter-
rorism”). These examples reinforce the plain-language read-
ing that support is “material” when it is relevant to advancing
terrorism.
    At times the Board has considered whether Congress in-
tended to include a “de minimis” exception in the “material
support” bar but has left this question unanswered. See, e.g.,
In re S–K–, 23 I. & N. Dec. 936, 945 (BIA 2006). With respect,
this is the wrong question. Congress included a materiality
requirement in the statute. The question that the Board and
we should be asking is about the scope of that requirement.
    The reader of the majority opinion can fairly ask whether
its approach leaves any meaning for the word “material,” at
No. 16-1112                                                   29

least if it treats as material support of terrorism Jabateh’s oc-
casional and largely unpaid translation for a leader’s medical
appointments and a few other unspecified social errands. Cf.
In re ***, 2009 WL 9133770 (BIA 2009) (non-precedential) (find-
ing support for terrorist organization was not material where
it consisted of about four dollars and a packed lunch, and dis-
tinguishing In re S–K–, where petitioner donated about $685
over eleven months to non-terrorist activities of group).
    The majority’s approach also loses sight of important sig-
nals from the statutory context and purpose of the “material
support” bar. The INA was amended in 1990 to bar certain
forms of immigration relief to those engaged in terrorist ac-
tivities. See Immigration Act of 1990, Pub. L. No. 101–649, 104
Stat. 4978 (1990). This provision has been amended several
times since then, most notably in the PATRIOT Act and the
REAL ID Act. See USA PATRIOT Act, Pub. L. No. 107-56,
§ 411, 115 Stat. 272 (2001); REAL ID Act of 2005, Pub. L. 109-
13, § 103, 119 Stat. 243, 306 (2005).
   The INA strikes a balance of sorts for handling asylum-
seekers who come from parts of the world where terrorist or-
ganizations are active or even ascendant. It tries to distinguish
between those who perpetrate terror and those who suffer
from it. We bar the former. 8 U.S.C. § 1182(a)(3)(B). We offer
asylum and CAT protection to at least some of the latter.
§ 1158; 8 C.F.R. § 1208.16(c). This sorting creates tension. A
door open too wide would admit perpetrators; a closed door
would deny deserving asylum-seekers. As the material sup-
port bar has been construed, the door is just barely ajar. The
majority’s reading threatens to close it entirely.
   The material support bar already encompasses a broad
range of groups, people, and activities. Tier I and II terrorist
30                                                            No. 16-1112

organizations are those officially designated by statute or oth-
erwise. 8 U.S.C. § 1182(a)(3)(B)(vi). Tier III terrorist organiza-
tions are other, undesignated groups that prepare for, plan, or
commit terrorist activity. § 1182(a)(3)(B)(vi)(III). “Terrorist ac-
tivity” is defined as “any activity which is unlawful under the
laws of the place where it is committed … and which involves
… [t]he use of any … explosive, firearm, or other weapon or
dangerous device … with intent to endanger, directly or indi-
rectly, the safety of one or more individuals or to cause sub-
stantial damage to property.” § 1182(a)(3)(B)(iii).
    As one Board member put it: “Any group that has used a
weapon for any purpose other than for personal monetary
gain can, under this statute, be labeled a terrorist organiza-
tion.” In re S–K–, 23 I. & N. Dec. at 948 (Osuna, concurring)
(applying law to Chin National Front, which opposed mili-
tary dictatorship in Burma that U.S. government had con-
demned as illegitimate, and where Christian members of
Chin minority had well-founded fear of being persecuted by
Burmese dictatorship). 2 To call these results surprising is an
understatement. For instance,
         DHS [has] conceded … that an individual who
         assisted the Northern Alliance in Afghanistan
         against the Taliban in the 1990s would be con-
         sidered to have provided “material assistance”

     2 While thebroader precedent of In re S–K– still stands, its application
to the Chin National Front was later modified. In 2007, then-Secretary of
Homeland Security Chertoff exercised his discretionary authority to cre-
ate limited exemptions for the Chin National Front, the Chin National
Army, and the Chin League for Democracy. See Exercise of Auth. Under
Sec. 212(d)(3)(B)(i) of the Immigration and Nationality Act, 72 Fed. Reg.
9957 (Mar. 6, 2007).
No. 16-1112                                                      31

       to a terrorist organization under this statute and
       thus would be barred from asylum. This despite
       the fact that the Northern Alliance was an or-
       ganization supported by the United States in its
       struggle against a regime that the United States
       and the vast majority of governments around
       the world viewed as illegitimate.
Id. This broad definition could bar Syrians who provided sup-
port to those opposing the current Assad regime before flee-
ing their county. See Theodoric Meyer, U.S. Is Arming Syrian
Rebels, But Refugees Who’ve Aided Them Are Considered Terror-
ists, ProPublica, https://www.propublica.org/article/us-is-
arming-syrian-rebels-refugees-whove-aided-them-consid-
ered-terrorists (Sept. 30, 2013) (U.S. Citizenship and Immigra-
tion Services stated that “any Syrians who do apply for refu-
gee or asylum status could be subject” to the material support
bar). This is remarkable, given that the United States itself has
supported select Syrian opposition groups. See Carla E. Hu-
mud et al., Congressional Research Service, Armed Conflict in
Syria: Overview and U.S. Response 20–27 (2016).
    As noted, we have interpreted the material support bar to
include support for a terrorist organization’s non-terrorist ac-
tivities. See Hussain v. Mukasey, 518 F.3d 534, 538 (7th Cir.
2008) (“If you provide material support to a terrorist organi-
zation, you are engaged in terrorist activity even if your sup-
port is confined to the nonterrorist activities of the organiza-
tion.”); accord, In re S–K–, 23 I. & N. Dec. at 943–44. This is
because some forms of support like money are fungible. Such
support to a terrorist organization’s non-terrorist activities
frees up resources for its terrorist activities. In re S–K–, 23 I. &
N. Dec. at 944. In addition, this type of support, even though
32                                                No. 16-1112

not directly supporting terrorist acts, may bolster a terrorist
organization by giving it greater legitimacy or influence.
Many terrorist organizations “operate on two tracks: a violent
one and a peaceful one (electioneering, charity, provision of
social services). If you give money (or raise money to be
given) for the teaching of arithmetic to children in an elemen-
tary school run by [a terrorist organization], you are provid-
ing material support to a terrorist organization even though
you are not providing direct support to any terrorist acts.”
Hussain, 518 F.3d at 538.
    In addition, duress does not seem to be an available de-
fense for an asylum-seeker who provided material support to
a terrorist or terrorist organization. See Matter of M–H–Z, 26
I. & N. Dec. 757, 760 (BIA 2016) (collecting cases from several
circuits). People who are threatened or coerced by terrorists
into providing material support will likely be barred from im-
migration relief.
     As Board Vice Chair Osuna wrote in his concurrence in In
re S–K–, therefore, “the statutory language is breathtaking in
its scope.” 23 I. & N. Dec. at 948. For example, the government
took the position at oral argument in this case that the mate-
rial support bar would apply to a doctor or nurse who pro-
vided emergency medical care to a person she “should have
known” was affiliated with a group that uses violence. Given
the Board’s approach to duress in M–H–Z, the bar would ap-
ply even if she provided the medical care at gunpoint. Really?
    If the Board and the courts apply the material support bar
so broadly to non-terrorist activities and even to support pro-
vided under duress, it is especially important to give meaning
to the statutory limit of “material.” That term calls for immi-
gration judges, the Board, and the courts to strike a balance
No. 16-1112                                                   33

written into the Act. It does so by preventing application of
the bar to people arriving in the United States from some of
the most dangerous and chaotic places on earth. They may
not have been able to avoid all contact with terrorist groups
and their members, but we should not interpret the statute to
exclude on this basis those who did not provide “material”
support to them.
    Many deserving asylum-seekers could be barred other-
wise. For example, the grocer who sells groceries to a known
rebel fighter who is shopping for dinner would be providing
support to terrorism. The taxi driver, the plumber, the den-
tist—anyone who has even minor commercial contact with a
known terrorist, even in a setting that does not advance the
goals of a terrorist organization—has supported terrorism.
This broad approach could bar people simply because the
places they have escaped from are ones where terrorists were
active. Congress opted against that blanket approach.
    At oral argument the government attempted to minimize
this concern by raising the possibility of discretionary relief
under 8 U.S.C. § 1182(d)(3)(B). Such relief is possible, and
DHS has issued several group-based and situational-based
exemptions under this provision. See, e.g., supra at 30 n.2
(group-based exemptions for Chin groups); Exercise of Auth.
Under Sec. 212(d)(3)(B)(i) of the Immigration and Nationality
Act, 79 Fed. Reg. 6913 (Feb. 5, 2014) (permitting limited ex-
emptions for “insignificant material support” of terrorism).
   The possibility of discretionary relief elsewhere in the stat-
ute does not change the plain language of the statute. We do
not read the “materiality” requirement out of the criminal
fraud statutes because there is the possibility of a presidential
pardon. Nor should we do so here. “Material” should have
34                                                              No. 16-1112

some meaning. Also, as a practical matter due to the way
§ 1182(d)(3)(B) has been implemented, some applicants are
precluded from even being considered for this form of discre-
tionary relief and most will receive no judicial review of that
decision. 3
    To back its broad reading of “material support,” the ma-
jority also relies on the Supreme Court’s interpretation of that
phrase in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010).


     3 In FH-T v. Holder, 743 F.3d 833 (7th Cir. 2013), we addressed why
some petitioners are precluded from relief under § 1182(d)(3)(B). DHS will
consider an exemption only for a petitioner who has been deemed “other-
wise eligible” for immigration relief. See id. at 843, citing U.S. Citizenship
and Immigration Services, Fact Sheet (Oct. 23, 2008). As a result, if the
Board affirms an immigration judge’s finding that a petitioner is barred
due to material support of terrorism but does not proceed to address the
merits, DHS will not consider an exemption. It’s a catch-22: the petitioner
may be “unable to seek a waiver [from DHS] because no final finding of
asylum eligibility ‘but for the bar’ has been issued [by BIA], and unable to
receive a full adjudication of asylum eligibility [from BIA] on the basis that
he is subject to the material support bar.” Id. at 843; see also FH-T v. Holder,
743 F.3d 1077 (7th Cir. 2014) (Wood, C.J., dissenting from denial of rehear-
ing en banc).
     Congress “expressly provided for federal judicial review over exemp-
tion determinations,” 743 F.3d at 847, yet many petitioners will be pre-
cluded from receiving this review due to interagency timing problems.
This is because DHS will consider providing an exemption only after an
order of final removal. The Board’s removal order, however, triggers a 30-
day window for the petitioner to seek federal judicial review. Since “it is
unlikely that Congress intended DHS waiver decisions themselves to con-
stitute separately reviewable decisions,” we noted that the “current
agency practices will in all likelihood frustrate the opportunity for review
because the Board decisions will issue more quickly than DHS exemptions
(and the period for appealing a removal order will otherwise lapse).” Id.
at 847–48.
No. 16-1112                                                    35

Ante at 17–18. That decision makes clear that truly material
support for terrorism can include support for non-terrorist ac-
tivities of terrorist organizations, but it did not address any
issue of the minimal limits to materiality. The Court wrote
that “‘Material support’ is a valuable resource by definition.”
561 U.S. at 30. The value that Jabateh’s translation services for
Conneh’s medical appointments and other social matters
might have had to LURD’s terrorist activities is not at all clear.
Indeed, Jabateh was generally unpaid, only occasionally re-
ceiving “a few dollars, a few francs.” App. at 12 n.5.
    The challenging question is of course what level of sup-
port meets the threshold of materiality. Identifying the “ma-
terial” floor may be difficult, but such is the nature of judicial
line-drawing. See Bank of Markazi v. Peterson, 578 U.S. —, —,
136 S. Ct. 1310, 1336 (2016) (Roberts, C.J., dissenting) (“I read-
ily concede, without embarrassment, that it can sometimes be
difficult to draw the line between legislative and judicial
power.”). The statute’s use of the word “material” requires
such a line. As we review specific immigration cases such as
Jabateh’s, just as in fraud cases, we should not shy away from
this judicial task. See also Basic Inc. v. Levinson, 485 U.S. 224,
236 n.14 (agreeing that “materiality concept is judgmental in
nature and it is not possible to translate this into a numerical
formula” and should be assessed on a “case-by-case basis”).
   In Jabateh’s case, three key factors lead me to find that the
Board erred by holding his “support” was “material.” First,
and most important, Jabateh provided a very small amount of
support. The translation service was sporadic and generally
unpaid. App. 18. The arrangement appears to have been ra-
ther ad hoc: Jabateh was “called in sometimes” between 2001
36                                                  No. 16-1112

and 2002 to translate during doctor appointments and social
errands. Id. This went on “Just a few months.” Id. at 13 n.6.
    Second, Jabateh provided support only for Conneh’s per-
sonal, non-terrorist activities. Jabateh testified, and the immi-
gration judge found him credible, that he never interpreted
for Conneh’s business meetings or any events involving
LURD. Id. at 12, 18. He was not translating battle commands,
communicating with LURD confederates, or recruiting new
members. Nor did he carry weapons or provide security for
Conneh. Id. Also, the type of “support” he provided—trans-
lation during Conneh’s personal outings—is not fungible like
money, nor did it bolster LURD’s legitimacy or influence.
    Third, Jabateh provided translation services to a member
of LURD, not to the organization itself. If Jabateh had been
translating for LURD itself, even in LURD’s non-terrorist ca-
pacity (such as a charitable arm of the organization), there
would be a stronger case to consider the support “material.”
In such a case, his support might have been more relevant to
advancing the goals of terrorism.
    Here, the combination of these three factors leads me to
conclude that the immigration judge was right and the Board
erred by finding Jabateh’s support was material. He provided
a small amount of non-fungible services to a Tier III terrorist
member in only his personal non-terrorist activities. If we
treat that as material support of terrorism, we may bar too
many people from dangerous parts of the world who had
only minimal contact with the terrorist organizations in their
midst. It would bar the doctor, nurse, grocer, taxicab driver,
plumber, and dentist. That result is not consistent with the
statute.